     Case 3:18-cv-02044-DMS-AGS Document 51 Filed 07/22/20 PageID.389 Page 1 of 6



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10    Jerome MITCHELL,                                     Case No.: 3:18-cv-2044-DMS-AGS
11                                        Plaintiff,       AMENDED REPORT AND
                                                           RECOMMENDATION TO DENY
12    v.
                                                           DEFENDANTS’ SUMMARY-
13                                                         JUDGMENT MOTION (ECF 33) AND
                                                           TO GRANT SUMMARY JUDGMENT
14    A. SILVA, et al.,
                                                           FOR PLAINTIFF ON DEFENDANTS’
15                                     Defendants.         EXHAUSTION DEFENSE
16
17         Inmate Jerome Mitchell used prison-appeal “Form 602” to report correctional-
18   officer brutality. In retaliation, a guard allegedly told him, “If you keep trying to file 602s[,]
19   we[’]re going to f—k you up.” This threat, among others, convinced Mitchell to abandon
20   the prison’s administrative-appeal process and instead bring this civil-rights lawsuit.
21         The guards now move for summary judgment because Mitchell failed to exhaust his
22   administrative appeals. That motion should be denied because the guards’ alleged threats
23   rendered those appeals effectively unavailable.
24                                          BACKGROUND
25         On July 6, 2018, according to plaintiff Mitchell, various guards at R.J. Donovan
26   Correctional Facility violated his Eighth Amendment rights by using excessive force,
27   including “smearing pepper spray on . . . [his] penis,” and then ignoring his medical needs.
28   (See ECF 33-6, at 4; see generally ECF 1, at 3-4.) Three days later, Mitchell submitted a

                                                       1
                                                                                   3:18-cv-2044-DMS-AGS
     Case 3:18-cv-02044-DMS-AGS Document 51 Filed 07/22/20 PageID.390 Page 2 of 6



1    Form 602 administrative grievance about this alleged misconduct. (See ECF 33-5, at 4;
2    ECF 33-6, at 6-8.)
3          The next month, according to Mitchell, two of the guards implicated in the grievance
4    threatened him for pressing such prison appeals. First, Officer Silva allegedly told Mitchell
5    that if he wrote “anymore 602’s,” he “would get [his] ass beat and disappear.” (ECF 37,
6    at 4.) A few days later, Sergeant Poladian purportedly told Mitchell, “If you keep trying to
7    file 602’s[,] we[’]re going to fuck you up.” (Id. at 4-5, 7.) Mitchell says he filed no
8    grievances about this intimidation because “I feared for my safety and life.” (Id. at 6.)
9          Instead, shortly after these threats, Mitchell sued the officers under 42 U.S.C. § 1983
10   for First and Eighth Amendment violations. (See ECF 1, at 3-5, 8.) The claims were based
11   on the same facts as his still-pending excessive-force grievance, plus the guards’ recent
12   intimidating remarks. (See id.) After filing suit, Mitchell appealed to prison officials for a
13   response to his pending grievance. (See ECF 33-5, at 6; ECF 33-6, at 41.) But when the
14   excessive-force grievance was denied, he never sought final review.
15                                          DISCUSSION
16         Defendants argue that they are entitled to summary judgment because Mitchell failed
17   to exhaust his administrative remedies. “Summary judgment is appropriate only if the
18   movant shows that there is no genuine issue as to any material fact and the movant is
19   entitled to judgment as a matter of law.” Tolan v. Cotton¸ 572 U.S. 650, 656 (2014). For
20   summary-judgment rulings, courts must view the evidence “in the light most favorable to
21   the opposing party.” Id. at 657. Regarding the failure to exhaust administrative remedies,
22   “[i]f material facts are disputed, summary judgment should be denied, and the district judge
23   rather than a jury should determine the facts.” Albino v. Baca, 747 F.3d 1162, 1166
24   (9th Cir. 2014).
25   A.    Administrative Exhaustion
26         A prisoner may not sue under 42 U.S.C. § 1983, “or any other Federal law, . . . until
27   such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a).
28   Because an inmate’s “failure to exhaust is an affirmative defense,” Jones v. Brock, 549 U.S.

                                                   2
                                                                               3:18-cv-2044-DMS-AGS
     Case 3:18-cv-02044-DMS-AGS Document 51 Filed 07/22/20 PageID.391 Page 3 of 6



1    199, 216 (2007), defendants have the initial burden “to prove that there was an available
2    administrative remedy, and that the prisoner did not exhaust that available remedy.” Albino,
3    747 F.3d at 1172. If defendants do so, the prisoner must “come forward with evidence
4    showing that there is something in his particular case that made the existing and generally
5    available administrative remedies effectively unavailable to him.” Id. “The ultimate burden
6    of proof, however, remains with the defendants.” Williams v. Paramo, 775 F.3d 1182, 1191
7    (9th Cir. 2015).
8          Defendants satisfied their initial burden: An administrative appeal process was
9    generally available, yet Mitchell failed to file any retaliation-based grievance and failed to
10   pursue his excessive-force grievance to its conclusion. (See ECF 33-1, at 4-5; ECF 33-2,
11   at 5, ¶¶21-22; ECF 33-5, at 5, ¶¶11-12; ECF 33-7, at 3-4, ¶¶5-6.)
12         So, Mitchell must provide evidence of unavailability, and he has. A prison’s
13   grievance process is considered effectively “unavailable when prison administrators thwart
14   inmates from taking advantage of it through . . . intimidation.” Ross v. Blake, 136 S. Ct.
15   1850, 1860 (2016). Two witnesses—Mitchell and another inmate—swear that defendants
16   told Mitchell that if he continued to “file 602s,” he would get his “ass beat and disappear”
17   and that “we’re going to fuck you up.” (See ECF 37, at 4-5, 7, 26.) Mitchell asserts that he
18   “did not file any appeals regarding retaliation because I feared for my safety and life,” and
19   that he was “so scared[,] I figured I should file my complaint with the courts” rather than
20   pursue the grievance process. (ECF 37, at 5-6; see also id. at 7 (Mitchell: defendants’
21   “intimidation . . . made me fearful in the use of the process”); id. at 26 (inmate Catlin: the
22   initial threat “scared [Mitchell] so much [that] Mitchell skipped breakfast”); ECF 33-1, at 4
23   (Mitchell: defendants’ threats “shook me up”).)
24         Then the question is: Have defendants carried their ultimate burden of proving that
25   Mitchell failed to exhaust available administrative remedies? Or did the intimidation make
26   these remedies effectively unavailable? Defendants’ burden is especially daunting because
27   they offer no evidence—or even argument—to refute the accusation that they threatened
28   Mitchell. Their summary-judgment filings simply don’t mention the threats, other than

                                                   3
                                                                               3:18-cv-2044-DMS-AGS
     Case 3:18-cv-02044-DMS-AGS Document 51 Filed 07/22/20 PageID.392 Page 4 of 6



1    noting that no grievances were filed about them. (See ECF 33-2, at 5, ¶22; see generally
2    ECF 33, 41.)
3          Rather than disputing the threats, defendants argue that Mitchell was “clearly aware
4    that he still had remedies available” because he pursued appeals “with the prison after filing
5    this civil action.” (See ECF 41, at 5.) Yet defendants may not rely on “multiple unrelated
6    [prison] appeals” to carry their burden of proving that administrative remedies were
7    available for the claims Mitchell was scared to bring. See Paramo, 775 F.3d at 1192. For
8    example, after filing this lawsuit, Mitchell wrote up grievances about: “property damage,”
9    a “request to repair [his cell’s] cable outlet,” disputing his “classification score,” the denial
10   of a parole request, and “visitation matters.” (See ECF 33-5, at 6-7; ECF 33-6, at 46-80.)
11   But none of those grievances involved staff misconduct. Viewed in the light most favorable
12   to Mitchell, when the guards told Mitchell not to “file 602s,” they weren’t objecting to
13   filing grievances generally, but to filing grievances against them. So Mitchell could safely
14   complain about his broken cable outlet, whereas elevating guard-related grievances might
15   prove fatal.
16         Yet, after the threats, Mitchell submitted an inmate appeal for an update on his
17   pending excessive-force grievance, which was stalled at second-level review. (See
18   ECF 33-5, at 6, ¶13.c; ECF 33-6, at 41.) Does this prove that Mitchell didn’t take the
19   guards’ threats seriously? Or rebut Mitchell’s contention that he was “fearful in the use of
20   the [prison] process”? (See ECF 37, at 7.) Not really. Since prison officials were still
21   considering this grievance—and the defendant guards had already been questioned about
22   it (ECF 33-6, at 5)—Mitchell could safely assume that requesting a status update wouldn’t
23   trigger violent reprisals. But it would be quite another thing for Mitchell to file new
24   grievances against these guards, which might force them to be questioned (and notified)
25   again. Likewise, he may have feared the expanded scrutiny entailed in elevating his
26   existing grievance to the final-review level.
27         Thus, this Court finds that Mitchell’s administrative remedies were effectively
28   unavailable as to any claims against these guards. Mitchell accused these officers of beating

                                                     4
                                                                                  3:18-cv-2044-DMS-AGS
     Case 3:18-cv-02044-DMS-AGS Document 51 Filed 07/22/20 PageID.393 Page 5 of 6



1    him and “smearing pepper spray on . . . [his] penis.” (ECF 33-6, at 4.) The next month,
2    those same guards told Mitchell that if he pursued inmate appeals, they would “beat” him
3    or make him “disappear.” (ECF 37, at 4.) Under such menacing circumstances, no one
4    could expect Mitchell to prosecute prison grievances to the bitter end against these officers.
5    At least, defendants have not carried their burden of proving otherwise.
6    B.    Summary Judgment for Mitchell on Exhaustion
7          When “the party moving for summary judgment has had a full and fair opportunity
8    to prove its case, but has not succeeded in doing so, a court may enter summary judgment
9    sua sponte for the nonmoving party.” Albino, 747 F.3d at 1176. Before doing so, “great
10   care must be exercised to assure that the original movant has had an adequate opportunity
11   to show that there is a genuine issue and that his or her opponent is not entitled to judgment
12   as a matter of law.” Id. at 1177 (alterations omitted).
13         Defendants had that opportunity. As in Albino, there “is nothing in the record to
14   suggest that defendants’ discovery with respect to exhaustion was curtailed in any way,”
15   and “most of the relevant evidence was within their knowledge and control.” Id. Mitchell
16   raised the threats in his complaint, again in his summary-judgment response, and even in
17   his deposition, testifying that Sergeant Poladian’s retaliatory comments “shook me up” and
18   “fucked me up.” (ECF 1, at 5 (complaint); ECF 37, at 4-5, 7, 26 (response); ECF 33-1, at 4
19   (deposition).) While “defendants were on notice of the need to come forward with all their
20   evidence in support of this motion,” and even though “they had every incentive to do so,”
21   they never grappled with—or even mentioned—Mitchell’s fundamental claim, that he
22   abandoned his administrative remedies under threat. Albino, 747 F.3d at 1177; (see, e.g.,
23   ECF 33, 33-2, 33-5, 33-6, 33-7, 41).
24         The evidence of those threats is undisputed. Prisoners need not risk life and limb to
25   satisfy administrative exhaustion. Although Mitchell asked for an update on his excessive-
26   force grievance after filing his lawsuit, he was not required to chance the guards’ wrath by
27   pursuing the process further. Thus, Mitchell has carried his burden of proving
28   unavailability, and is entitled to summary judgment.

                                                   5
                                                                                3:18-cv-2044-DMS-AGS
     Case 3:18-cv-02044-DMS-AGS Document 51 Filed 07/22/20 PageID.394 Page 6 of 6



1                                         CONCLUSION
2          The Court recommends that defendants’ summary-judgment motion be DENIED.
3    And because the judge should decide the issue of administrative exhaustion, “if feasible,
4    before reaching the merits of a prisoner’s claim,” Albino, 747 F.3d at 1170, this Court also
5    recommends that Mitchell be GRANTED summary judgment on defendants’ exhaustion
6    defense. By August 5, 2020, the parties must file any objections to this report. See
7    28 U.S.C. § 636(b)(1). A party may respond to any such objection within 14 days of being
8    served with it. See Fed. R. Civ. P. 72(b)(2).
9    Dated: July 22, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     6
                                                                              3:18-cv-2044-DMS-AGS
